Citation Nr: 0402451	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  99-00 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of service connection for a psychiatric disorder, 
other post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence was submitted to reopen 
a claim of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi, in which the RO held that 
new and material evidence had not been received to reopen a 
claim of service connection for a mental condition.  
Previously, the RO in an October 1986 rating decision denied 
service connection for a dysthymic disorder and PTSD.  In a 
June 1987 rating decision, the RO denied service connection 
again for PTSD and also for a nervous condition other than 
PTSD.  The veteran only filed a notice of disagreement with 
the denial of service connection for PTSD.  In February 1990, 
the Board denied service connection for PTSD.  In light of 
the above, the issues are as stated on the title page.

The veteran and his spouse appeared before a Hearing Officer 
at a hearing at the RO in May 1999 and before the undersigned 
Veterans Law Judge at a hearing at the RO in June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at the June 2003 hearing that he was 
currently being treated at the VA medical center in Jackson, 
Mississippi.  The record does not reflect that an attempt has 
been made to obtain records relating to this VA care.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, 
additional records from VA treatment in 1980s may be 
obtainable.  

VA has received records from Region 8 Mental Health Services 
dated in March 1983 and from March 1997 to June 1999, with 
the latest response being received in July 1999.  In a 
December 2001 authorization for release of records, the 
veteran reported that he was still being treated by that 
organization.  Under VCAA, VA's duty to assist the veteran 
includes obtaining recent medical records in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c)(4) (2003).

In June 1999, the RO requested records from the Flowood 
Police Department.  That entity never responded to the 
request, and the RO did not advise the veteran of the failure 
to receive such records.  See 38 C.F.R. § 3.159(b)(1) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Obtain all records from the VA 
medical center in Jackson, Mississippi, 
regarding a hospitalization from August 
2, 1986, to August 22, 1986; and 
outpatient treatment in 1980s and from 
January 2002 to the present.  Obtain all 
records from the Region 8 Mental Health 
Services and the Flowood Police 
Department.  Associate all records with 
the claims folder.  If any request for 
private records is unsuccessful, notify 
the veteran appropriately.  38 C.F.R. 
§ 3.159(e).

2.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



